10

11

12

13

14

15

18

19

20

21

22

23

24

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

SEATTLE DIVISION
SCOTTY W.S., Civil No. C15-05433-MLP
Plaintiff,
ORDER
VS.

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

 

 

 

This matter comes before the Court upon the parties’ stipulated motion to reopen this
case for entry of judgment in favor of Plaintiff following the Commissioner’s final decision on
remand. (Dkt. #21.) On April 22, 2016, this Court remanded this case pursuant to sentence six
of 42 U.S.C. § 405(g). (Dkt. # 18.) On remand, the Administrative Law Judge issued a fully
favorable decision dated Aoril 12, 2019, finding that Plaintiff was under a disability from
September 1, 2011 through February 4, 2015. (Dkt. #21 at 3-9.)

Based on the stipulation of the parties, it is hereby ORDERED AND ADJUDGED that
the above-captioned case is reopened and judgment is entered for Plaintiff pursuant to sentence
//

//

Page |

 
10

11

12

13

14

15

18

19

20

21

22

23

24

 

 

four of 42 U.S.C. § 405(g).

DATED this Ist day of October, 2019.

Page 2

119 pe fear

MICHELLE L. PETERSON
United States Magistrate Judge

 
